Citation Nr: 1611517	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-46 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active duty service from May 1976 to May 1979 and from June 1980 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen a previously denied claim of entitlement to service connection for a heart disorder. 

In April 2010, a hearing was held before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is associated with the Veteran's claims file.  

In July 2013, the Board reopened the claim and remanded it for further development.  Such has been completed and this matter is returned to the Board for further consideration.


FINDING OF FACT

The preponderance of the evidence does not reflect that any diagnosed heart disorder began in service, is otherwise related to active service, or manifested to a compensable degree within one year of discharge.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder are not met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  In a February 2008 notice, prior to the rating decision on appeal, the Veteran was advised of the evidentiary requirements for service connection, the division of responsibility between VA and the Veteran in obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Accordingly, the duty to notify is met.

VA also fulfilled its duty to assist.  In this instance, VA has obtained service treatment records, private treatment records, VA and Social Security Administration (SSA) records.  There is no indication of any outstanding relevant evidence.  The Veteran was afforded a VA examination in November 2013.  The VA examiner reviewed the claims file, considering the Veteran's service treatment records, post-service medical records and specific findings from the Veteran's examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The Board accordingly finds that the November 2013 VA examination is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the duty to assist is also met.

II.  Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015). 

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in 38 C.F.R. § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

The Veteran claims service connection is warranted for his heart disorder.  Service treatment records from his first period of service are negative for any heart complaints or problems, and his May 1976 entrance examination and his January 1979 separation examination revealed normal heart findings, with their accompanying reports of medical history negative for any complaints of a cardiac nature.  The service treatment records from his second period of service did reveal some episodes of shortness of breath and chest pain in conjunction with treatment for infections such as cold and flu.  These include an August 1983 record showing reports of difficulty breathing and chest pain in association with a diagnosed "possible Disp infection."  In May 1984, he was treated for complaints of shortness of breath with sinus symptoms and was assessed with hay fever.  In November 1984 cold symptoms, including shortness of breath and chest congestion, were treated.  In April 1985 he was noted to have undergone cardiac testing with the mitral valve normal, borderline left ventricular hypertrophy (LVH) and a stress test with final results from ECHO awaited.  The May 1985 separation examination revealed normal heart findings, although the report of medical history was noted to have him answer "yes" to having heart trouble, palpitations or pounding heart, pain or pressure in his chest and shortness of breath.  Doctor's notes to this report gave a history of periodic pain in his chest and shortness of breath, for which he was being evaluated.  No subsequent records of heart treatment or diagnostics are in the service treatment records.

Post service treatment records reveal that in September 1985, the Veteran was seen in a VA hospital for chest pains with a diagnosis of negative coronary angiogram made after testing.  

In September 1985, he underwent a VA examination, which noted complaints of chest pain happening twice since March and April 1985 and currently reported chest pain with tingling sensations to his arms and legs.  The examiner also noted that the Veteran reported having an angiogram that showed normal coronary arteries, although the Veteran described it showing one side of his heart being thicker than the other.  He was noted to have not been given medications.  He was noted to have had a stress test with unknown results.  Following physical evaluation, he was diagnosed with history of chest pain with normal angiogram.  

Thereafter there is no evidence of continued issues with heart problems or chest pain until the early 2000's, with multiple episodes of treatment for chest pain and heart problems shown ever since that time.  He was followed by cardiology as early as March 2001, with a June 2001 note diagnosing coronary artery disease (CAD) diagnosed by recent catheterization.  He was noted to have cardiomyopathy in records from August 2001 assessing his fitness for upcoming surgery.  Subsequent records from October 2001 and March 2002 confirmed that the cardiomyopathy was non-ischemic in nature.  

In August 2002, he was hospitalized for and assessed with atypical chest pain with a history of cocaine-induced cardiomyopathy.  He underwent a myocardial perfusion study that showed mild enlargement of the left ventricular (LV) cavity and relative hypokinesis of apex as well as global hypokinesis.  No perfusion defects were shown.  In October 2002, he was evaluated by cardiology for clearance for surgery and was noted to have a history of cardiomyopathy and hypertension, with the onset of cardiomyopathy in 2000.  He was also noted as having chest pain in the records from October 2002.  Findings at that time included a 50 percent obstruction of the left anterior descending artery (LAD) 2 years earlier and hypokinesis of the septum with fixed wall changes; however, he was not in decompensated congestive heart failure.  Cardiology follow-up records in November and December 2002 noted a history of congestive heart failure with an ejection fraction of 37% and nonischemic cardiomyopathy, and he was noted to complain of chest pain and fatigue.  

In March 2003, the Veteran was treated for chest pain and admitted to cocaine use the prior day.  Toxicity screen was positive for cocaine and following work-up he was assessed with chest pain likely related to cardiomyopathy and cocaine use.  Although admitted to rule out myocardial infarction (MI), he was later discharged home the same day with plans to follow-up in the congestive heart failure clinic.  In October 2003 the Veteran was again hospitalized for chest pain.  His past medical history was significant for CAD with catheterization (cath) in 2000, disclosing findings of severe LAD not amenable to revasculization.  His hospital course included heart cath and angiography procedures that disclosed narrowing and a 70 percent lesion in the LAD.  During this procedure, he underwent stenting of this artery with 2 stents placed.  He was assessed with CAD.  
Thereafter following this surgery, he continued to seek hospitalization for episodes of chest pain, described as atypical or  non-cardiac in February 2004, March 2004 and April 2004.  He also reported occasional palpitations in cardiac follow-up records from February 2004 through May 2005, with a history of ischemic cardiomyopathy noted.  He was again hospitalized in August 2004 for chest pain with a positive toxicity screen for cocaine noted, and a MI was ruled out following workup.  An August 2004 myocardial perfusion study yielded minimal or no change from the prior findings on myocardial perfusion, with the findings again demonstrating mild inferior wall thinning, likely normal.  A September 2004 medical report filled out for Social Security by his doctor described him as a patient being treated for congestive heart failure (CHF) since October 2003.  An October 2004 cardiology record noted that his CAD put him at risk for ischemia.

In February 2006, he was seen at the VA to establish care with active complaints of chest pain and a history of MI 4 years earlier, 2 stents and residual heart failure noted.  He reported periods of chest pain and tightness and left arm pain relieved with nitroglycerin and was assessed with history of CAD and CHF with symptoms of unstable angina over the past several months.  He was sent to treatment and a MI was ruled out.  A March 2006 follow-up note assessed him with CHF, ischemic cardiomyopathy, and CAD status post stent placement.  He underwent a coronary angiogram in April 2006, which assessed him with no fixed CAD except for the diagonal 1 origin with LAD stent and abnormal delayed coronary flow.  

VA cardiology records dated in 2011 and 2012 disclose continued issues with palpitations, and a history in January 2011 of having them since a heart attack in 2000.  He was assessed with CAD, with ongoing issues with the sensation of palpations.  In August 2011, he was evaluated by cardiology for clearance for surgery, with complaints of chest pains and an assessment made of having a significant cardiac history of ventricular tachycardia (V-tach) in the setting of cocaine use, and a history of recent admission 2 weeks ago for chest pain and palpitations.  Another cardiology note from January 2011 noted the history of V-tach and gave an impression of stable CAD with no signs of heart failure, angina or arrhythmia, with a normal ejection fraction.  He was noted to be noncompliant with medications and follow-ups.  An April 2012 primary care record noted the Veteran's history of heart problems including cocaine-induced V-tach, although he denied any use in August 2011.  He was assessed with CAD, CHF, cardiomyopathy.  

In October 2013, the Veteran underwent a VA examination, which included review of the claims file and clinical examination.  The examiner noted the following diagnosed heart disorders:  CAD with a history of diagnosis in 2000 and etiology factors noted to involve tobacco, hyperlipidemia, and cocaine; ischemic cardiomyopathy with the etiology factor of cocaine (in discussing this diagnosis, he was noted to have a history of MI in 2000 and in 2002); finally, CHF was diagnosed, but he was noted to not have chronic CHF and no episodes of acute CHF in the past year.  His current symptoms were ongoing chest pain about twice per month, described as stable for the past 3 years, and occurring both at rest and on exertion.  The examiner noted the Veteran's history of medical treatment for his heart disorders, including in October 2003 when he underwent angioplasty and stenting for CAD and in March 2003 when he was treated for cocaine-induced cardiomyopathy.  Following examination and review of diagnostic testing, including an August 2011 echocardiogram that was found to sufficiently reflect his current cardiac status, as his symptoms have remained stable for the past three years, the examiner opined that the claimed (heart) condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  

The examiner acknowledged pertinent service treatment records in August 1983 and April 1984, but emphasized that the Veteran had a normal coronary angiogram at the time of his September 1985 VA examination, that there was no evidence of cardiovascular disease diagnosed or treated within one year of discharge, and that there was no evidence of heart murmurs.  The examiner highlighted the fact that the Veteran was first diagnosed with cocaine-induced cardiomyopathy in 2000, fifteen years after separation from service. 

Having reviewed the evidence, the Board finds that the preponderance of the evidence is against a the claim of entitlement to service connection for a heart disorder.  There is no question that the Veteran has a current heart disability.  Although the Veteran's service treatment records did suggest possible heart problems prior to discharge, both with his having been tested for heart problems in April 1985 and complaining of heart problems and cardiac symptoms in the May 1985 report of medical history, no actual diagnosis of a heart disorder was made at those times.  Further, the evidence fails to show the onset of a chronic heart disorder within a year after discharge.  Again, while he was tested for possible heart problems in September 1985, no actual heart disorder was diagnosed, nor was one diagnosed on VA examination of the same month.  Instead, heart problems were not formally diagnosed until 15 years later, which weighs against a finding of a continuity of symptoms since service separation.  38 C.F.R. § 3.303(b).

Finally, the only medical opinion of record addressing a potential nexus between the Veteran's heart disability and service is against the claim.  The examiner, who thoroughly reviewed the pertinent medical records, provided thorough reasoning behind his opinion and pointed to pertinent medical evidence in support of the same.  There is no competent opinion to the contrary.  In this regard, to the extent that the Veteran alleges that his heart disorder is the result service, he does not possess the appropriate medical expertise to render such an opinion.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and entitlement to service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2014), 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a heart disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


